Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 05/23/22. Claims 34, 41-42, and 46-65 are currently pending in the application, with claims 1-33, 35-40, and 43-45 having being cancelled.  Accordingly, claims 34, 41-42, and 46-65 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Applicant’s argument with respect to the Obviousness Double Patenting (ODP) rejection has been fully considered.  Applicant argues that Domination and double patenting are two separate issues and that the Examiner failed to make clear the differences between the invention and Patent ‘710.  Such arguments are however not found persuasive as the examiner contends that it is well known that domination and ODP are two separate issues.  However, the presence of domination does not preclude a double patenting rejection.  Moreover the examiner reiterates the fact that a clear and detailed explanation was provided to Applicant with respect to the overlapping scope of the subject matter in the instant invention and the U.S. Patent 7,935,710 (‘710).  The claims as previously presented did not recite the limitation of pearlescent and as such Specifically, the instant invention is directed to a method of treating chancroids, a bacterial infection caused by Haemophilus Ducreyi (H. Ducreyi) comprising administering a benzonitrile compound, compound B.  U.S. Patent ‘710, on the other hand, claim 16 is directed to method of reducing infection in a patient uninfected with HIV comprising administering a broad genus of benzonitrile compounds of formula (I) or formula (II) wherein the benzonitrile compounds of Formula (I) or (II) further reduce the transmission of or infection with H. Ducreyi.  As a result, U.S. ‘710 also practices the treatment of the instant invention since they possess overlapping treatment, overlapping patient subpopulation, and utilized the same benzonitrile compounds.  In fact, U.S. ‘710 teaches the same compound B 4-((4-((2,4,6-trimethylphenyl)amino)-2-pyrimidineyl)amino)benzonitrile in dependent claim 2 further supporting the notion that instant compound B was indeed envisaged by U.S. Patent ‘710 to be useful in their methods of treatment.  Thus, contrary to applicant’s arguments, a clear and defined subpopulation was envisaged by U.S. ‘710 and a clear and precise explanation was given and has been given to applicant demonstrating that U.S. ‘710 is not patentably distinct from the instant invention.  Since applicant has failed to file a terminal disclaimer, the ODP rejection remains proper and is maintained for reasons of record.  

For the foregoing reasons, the rejection of record remains proper and is maintained.   The Obviousness Double Patenting (ODP) rejection is being made Final and reiterated below.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34, 41-42, and 46-65 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 7,935,710 (hereinafter Van Roey US Patent Application No. ‘710) in view of Stone, A., (Nature Reviews, Drug Discovery, Vol. 1, December 2002, pgs. 977-985). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method of reducing transmission of H. Ducreyi or treating chancroids administering compounds encompassed by formula (I) or formula (II). The claimed invention and U.S. Patent ‘710 are rendered obvious over another as the claimed invention teaches a subgenus of a method of treating chancroids (i.e. reducing infection due to H. Ducreyi) comprising administering specific compounds encompassed by formula (I) (i.e. instant compound B) whereas Van Roey ‘710 teaches a broad genus of a method of reducing HIV infection but also reducing infection due to H. Ducreyi (i.e. treating chancroids) comprising administering a broad genus of either a compound of formula (I) or (II) which encompasses the instant specific compound, compound B.  The examiner contends that while U.S. Patent ’710 aimed to reduce infection and/or transmission of HIV, U.S. Patent ‘710 also aimed to reduce infection due to H. Ducreyi (also known as treatment of chancroids since H. Ducreyi causes chancroids) by administering compounds that overlap in scope with the instant invention.  Moreover, U.S. Patent ‘710 also teaches that said infection occurs via the vagina as is being recited in the instant invention and given that chancroids is an STD, one skilled in the art would have found it obvious to administer said compound to the genitals and/or vagina.  Additionally, the examiner maintains that it well established that because sexual intercourse is known to occur via the vagina, thus it would be obvious for said infection to occur via the vagina.  Given that U.S. Patent Van Roey '710 teaches reducing infection due to H. Ducreyi by administering either a compound of formula (I) or (II), the examiner contends that the instant invention is encompassed by U.S. Patent ‘710 since the instant invention teaches compounds that are encompassed by the broad formulae of Van ‘710 and because Van ‘710 teaches reducing transmission of infection due to H. Ducreyi, the same bacteria that causes chancroids.  Stone, A., (Nature Reviews, Drug Discovery, December 2002, Vol. 1, pgs. 977-985) on the other hand, is provided to demonstrate that microbicides are known in the art for the use of HIV infection and sexually transmitted disease and known to be administered as a gel (see pgs. 978 and 981, right col.), combined, and provided as intravaginal rings or through sustained release systems (see pg. 984, left col.).  Consequently, one skilled in the art who desired to treat vaginal infections due to chancroids would have found it obvious to formulate said microbicide in an intravaginal ring or in a sustained release system if the desire is to retain said compound for an extended period of time.  Additionally, the examiner contends that because Stone teaches the use of Buffer gel which contains a gel forming compound (i.e. carbopol 974P), a buffer, and pharmaceutical diluents (see pg. 982, right col.), the examiner contends that one skilled in the art would have found it obvious to formulate said gel composition in order to enhance the natural defenses of the vagina and to reduce vaginal pH.  
Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 7,935,710.

Conclusion
No claims are allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is
(571)270-3503. The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-
273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/

Primary Examiner, Art Unit 1627                                                                                                                                                                                             
08/30/2022